Opinion by
Mr. Justice McCollum:,
At the election out of which this contest grows there were six school directors to be chosen, two for three years, two for two years, and two for one year. A majority of the electors failed to designate the term on their ballots, and the election officers certified that the six persons having the highest number of all the votes cast were duly chosen. Their certificate shows on its face that the six persons having a minority of all the votes cast had a majority of all the votes on which the term was designated, and the material question is whether their conclusion was warranted 'by the facts to which they certified. The learned court below thought it was not, and applying to these facts the principle settled in Milligan’s Appeal, 96 Pa. 222, and Gilleland’s Appeal, Ibid. 224, rejected the votes on which there was no designation of the term, and adjudged that the persons having the highest number, of votes for the respective terms were elected for such terms. It is now contended that the cases cited do not govern this case, because the agreement at the party caucus affords a means which was not present in them, of discovering the intention of the voters. It appears by the testimony of parties present at this caucus that it was determined there that the persons receiving the highest number of all the votes cast at the election should *551have the three years term, the persons receiving the next highest number should have the two years term and the persons receiving the next highest number should have the one year term. But it was not within the province of the caucus to declare what ballots should be counted or to whom certificates of election should be issued. These duties belonged in the first instance to the election officers and were to be discharged by them in conformity with the election laws. The caucus decree to which we are invited to look for the intention of the voter who did not designate the term on his ballot is not a safe guide to it. It is at most a declaration by a majority of the members of the caucus, in conflict with the election laws and the decisions on the subject to which it relates. There is certainly nothing in it which indicates for what term any ballot was east, or throws any light on the intention of the elector in respect to the term. We conclude therefore that the action of the caucus affords no ground for a departure from former adjudications which reject the ballots on which the term is not designated.
The effort to find support for the action of the election officers in the second section of the act of April 11, 1862, P. L. 471, is equally unsuccessful because the act is operative only when the “ voters shall all neglect to designate on their tickets the term of office for which each person voted for is a candidate” and it is expressly decided in Gilleland’s Appeal, supra, that it is not applicable to a case like the present.
The legality of the election for school directors is not contested and the controlling facts on which the issue between the litigants must be determined are undisputed. These facts appear with sufficient precision and certainty in the petition and the motion to quash it was properly denied. The application of a well settled principle to the vote as returned by the election officers in their certificate shows that their conclusion as to the legal effect of this vote was erroneous and that the persons named in the decree of the court below were duly elected school directors for the respective terms mentioned therein. This decree is fully vindicated in a clear and satisfactory opinion by the learned president judge. The specifications of error are overruled.
Decree affirmed and appeal dismissed at the cost of the appellants.